Order directing the parties to proceed to arbitration and designating an arbitrator reversed on the law, with ten dollars costs and disbursements, motion denied, with ten dollars costs, and proceeding dismissed. We construe paragraph “ 4 ” of the conditions attached to the contract as contemplating that the arbitrator or arbitrators should be selected in the manner provided by the Rules of the American Arbitration Association. (Matter of Oltarsh v. Classic Dresses, Inc., 255 App. Div. 532.) We dismiss the proceeding because the appellant had not failed, neglected or refused to arbitrate and, therefore, was not in default under section 1450 of the Civil Practice Act. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.